Citation Nr: 1139813	
Decision Date: 10/27/11    Archive Date: 11/07/11

DOCKET NO.  08-14 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

Entitlement to a rating in excess of 30 percent for acneform skin condition consistent with exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

The Veteran withdrew his request for a RO hearing in a March 2008 statement.

The record raises the issue of entitlement to an increased rating for posttraumatic stress disorder.  This issue, however, is not currently developed or certified for appellate review.  Accordingly, this matter is referred to the RO for appropriate consideration.  

 
FINDING OF FACT

The assigned 30 percent rating is the highest available schedular rating for acne and chloracne, and there is no evidence that the appellant's acneform skin disorder necessitated frequent hospitalization, or that this disability alone has caused a marked interference with employment.  


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for an acneform skin condition consistent with herbicide exposure have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1-4.10, 4.20, 4.118, Diagnostic Codes 7828, 7829 (2011). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In the case at hand, the requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue regarding whether the Veteran was provided an appropriate application form, or the completeness of his application.  VA notified the Veteran in August 2006 of the information and evidence necessary to substantiate and complete his claim, to include notice of what part of that evidence was to be provided by him, notice of what part VA would attempt to obtain, and information regarding how VA determined the disability rating and effective date.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claim, and, as warranted by law, afforded him VA examinations.  The Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim, and did, in fact, so participate.  See Washington v. Nicholson, 21 Vet. App. 191 (2007).  Accordingly, there is no error or issue which precludes the Board from addressing the Veteran's appeal.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Laws and Regulations

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 506 (2007).  The following analysis is undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20 (2011).

The RO has rated the Veteran's acneform skin disorder under the provisions of 38 C.F.R. § 4.118, Diagnostic Code 7806 (2011).  That diagnostic code pertains to rating dermatitis or eczema.  The Veteran's disorder, however, is an acne disorder.  Given that fact, and the fact that analogus diagnostic codes are only used when an unlisted disease is encountered, 38 C.F.R. § 4.20, it follows that Diagnostic Codes 7828 (acne) and 7829 (chloracne) are applicable and that Diagnostic Code 7806 is not.

Under 38 C.F.R. § 4.118, Diagnostic Code 7828, a maximum 30 percent rating is in order where there is deep acne (deep inflamed nodules and pus-filled cysts) affecting 40 percent or more of the face and neck.  There is no higher rating available.

Under 38 C.F.R. § 4.118, Diagnostic Code 7829, a maximum 30 percent rating is in order where there is deep acne (deep inflamed nodules and pus-filled cysts) affecting 40 percent or more of the face and neck.  There is no higher rating available.

Factual Background and Analysis

The Veteran filed a claim for entitlement to a rating in excess of 30 percent for his skin disorder in August 2006. 

A VA medication list from June 2006 does not note that the Veteran was prescribed any systemic therapy or corticosteroids. 

In September 2006, the Veteran was afforded a VA skin examination.  He reported increased itching and an increased acne involvement on his back and buttocks.  He reported that medication did not improve his symptoms and so he had stopped using medication after using it for about a year.  He denied any systemic symptoms such as fever or weight loss.  He stated that his skin condition was annoying, but that he was able to perform his activities of daily activities.  On physical examination his skin was warm and dry.  He had diffuse mild xerosis.  His scalp was clear and his face had scant open comedones on the perauricular areas.  His central chest had acne scarring.  His back and buttocks had several to multiple open comedones and follicular-based popular lesions, some with crusting.  There were no superficial or deep cysts noted.  His affected body surface was approximately 25 percent of the exposed body surface depending on the clothing worn.  He did not have alopecia or hyperhidrosis.  The examiner did not note what percentage of the Veteran's entire body was affected.  The diagnosis was cystic acne.

In January 2007, the Veteran provided a statement where he noted an increase in acne and itching in recent years.  His wife provided a statement stating that he constantly scratches and is embarrassed by his skin condition.  She noted he has constant outbreaks and that his skin condition now affected his neck and scalp.

In April 2008, the Veteran was afforded an additional VA examination.  He described lumps on his back and neck and reported being constantly itchy.  He felt that he had bumps on his ears, arms, neck and that he was developing acne on his face.  He reported that he was constantly uncomfortable but that he was able to perform his activities of daily living.  He indicated that he was not on any prescription medications for his skin condition as he did not feel that prior medications were helpful.  On physical examination, he had mild diffuse xerosis.  He had some scattered follicular papules on the posterior scalp and back, as well as the upper chest areas.  He had follicular papules in various stages of development on the back and neck.  His face had yellow, greasy, flesh-colored papules with center puncta.  His axillae have few flesh-colored pedunculi papules.  His acne was noted to cover 10 percent of his body and between zero and 40 percent of his exposed body surfaces depending on clothing.  His xerosis covered 90 percent of his body and between zero and 80 percent of his exposed body surface.  His sebaceous hyperplasia covered less than one percent of his body and between zero and ten percent of his exposed body surface.  His acne (comedones and papules) were in various stages of development and covered approximately 20 percent of his body.  The examiner noted that the sebaceous hyperplasia and skin tags were unrelated to the Veteran's acne.

An August 2008 list of medication provided to the Veteran from the VA did not include any corticosteroids or other systemic prescriptions.

From the foregoing, it is evident that an increased rating is not in order.  The Veteran's acneform skin disorder covers at most 40 percent of any exposed area.  Such a disability warrants a 40 percent rating under either Diagnostic Code 7828 or 7829.  The Veteran is not service connected for xerosis or sebaceous hyperplasia.  Hence, the impact of those nonservice connected disorders may not be considered.  Given that a 30 percent rating is the highest available rating under either Diagnostic Code 7828 or 7829, it follows that a schedular increased rating is not in order.

The Board acknowledges the fact that the Veteran's acneform disorder appears to involve areas other than the face.  (The April 2008 VA examination report discusses acne on the appellant's back, and states that "acne [covered] 10 percent of his body and between zero and 40 percent of his exposed body surfaces depending on clothing.")  Significantly, however, even if 38 C.F.R. § 4.118, Diagnostic Code 7806 were applicable under 38 C.F.R. § 4.20, a 60 percent rating under that Diagnostic Code requires a showing of "more than" 40 percent of the entire body being affected.  Thus, given that only 40 percent of exposed areas are involved, even assuming arguendo the applicability of this Diagnostic Code, the evidence preponderates against finding a basis to grant an increased rating.  

The symptoms presented by the claimant's acneform disorder are fully contemplated by the rating schedule.  There is no evidence his disability picture is exceptional when compared to other veterans with the same or similar disability.  There is no evidence that this disorder at any time during the appellate term necessitated frequent hospitalization, or that this disability alone has caused a marked interference with employment.  Hence, the Board finds no evidence to indicate referral for extraschedular consideration.  Thun v. Peake, 22 Vet. App. 111   (2008). 


ORDER

Entitlement to a rating in excess of 30 percent for acneform skin condition consistent with exposure to herbicides is denied.

____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


